DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DEBRA DARNICE BROWN f/k/a
                    DEBRA DARNICE ANDREWS,
                           Appellant,

                                    v.

                    JOHN HENRY ANDREWS, JR.,
                            Appellee.

                              No. 4D16-3264

                          [February 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
2014DR010753XXXXNB.

  Vanessa L. Prieto of Vanessa L. Prieto Law Offices, LLC, Fort
Lauderdale, for appellant.

  Charles D. Jamieson of the Law Firm of Charles D. Jamieson, P.A.,
West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.